lN THE UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT DF ARKANSAS
HARR|SON DlVlSlON

MAR|ON D. SPENCE ll PLA|NT|FF
V. CASE NO. 3:17-CV-3074
UNlON PAC|F|C RA|LROAD COMPANY 7 _ DEFENDANT

OP|N|ON AND ORDER

Plaintiff l\/larion D. Spence ll brought this lawsuit for negligence against Defendant
Union Pacific Railroad Company (“Union Pacific”), his former employer, concerning
injuries he allegedly sustained from exposure to hazards on the job. This Court entered
a Case |Vlanagement Order on April 5, 2018, setting a discovery cutoff date of January
25, 2019. See Doc. 31, p. 2. On January 18, 2019l Union Pacific filed a l\/lotion for
Summary Judgment against Mr. Spence. See Doc. 34. Under our Local Rules, Mr.
Spence’s response to that l\/lotion is due by no |aterthan February 1, 2019. See Local
Ru|e 7.2(b).

l\/lr. Spence has filed a l\/lotion to Extend, asking this Court to “extend the relevant
discovery deadline occurring on January 25, 2019 and response time to the Defendant’s
l\/lotion for Summary Judgment to February 8, 2019.”1 See Doc. 37, 11 12. ln support of

his lVlotion, lV|r. Spence informs the Court that his counsel’s firm recently experienced a

 

1 The Court emailed counsel for both parties, asking lVlr. Spence to clarify whether he Was
asking for both deadlines to be extended to February 8. Counsel for Mr. Spence
responded that he “would prefer 3 weeks for both.” lt is not clear to the Court what he
means by this,, so it will simply construe lVlr. Spence’s lVlotion as requesting a deadline of
February 8, 2019 for the discovery cutoff and a deadline of February 8, 2019 for l\/lr.
Spence’s summary-judgment response

reduction in size from five individuals to twol and that this “unexpected and unplanned
transition” has imposed significant_strain on his counsel’s ability to meet these deadlines. 7
See id. at 1[1[ 6-,-10. Union Pacific opposes lVlr. Spence’s request with respect to the
discovery cutoff date, but does not oppose his request with respect to the summary- '
judgment response deadline. See Doc. 38.

The Court finds that the recency of these events_which appear primarily to have
occurred “over the last forty-five (45) days,” see Doc. 37, ‘|I 7-demonstrates good cause
for extending l\/lr. Spence’s deadline to respond to Union Pacific’s'|\/lotion for Summary
Judgment, given that Union Pacific’s l\/lotion was only filed within the past couple of
weeks. See Local Rule 7.2(b) (“For cause shown, the court may by order shorten or
lengthen the time for the filing of responses and replies.”). However, roughly eight months
appear to have passed between when this Court entered its Case l\/lanagement Order
and when the aforementioned employee exodus occurred; and l\/lr. Spence has not
described any other cause_whether good, or otherwise-for why those eight months
were insufficient time to conduct discovery in this case. ln the absence of any such
explanation, the recent employee exodus does not, alone, demonstrate good cause for
extending the discovery cutoff date. See Fed. R. Civ. P. 16(d) (“A schedule may be
modified only for good cause and with the judge’s consent.”).

lT lS THEREFORE ORDERED that lVlr. Spence’s l\/|otion to Extend (Doc. 37) is
GRANTED lN PART AND DEN|ED lN PART. lVlr. Spence may file his response to Union
Pacific’s l\/|otion for Summary Judgment (Doc. 34) by no later than February 8l 2019. But

the discovery cutoff date remains unchanged.

|T lS SO ORDERED on this 351 day of Janua , 2019.

 
   

 

  
 

 

l L. OOKS
UN|TE TES DlSTR|CT JUDGE

 

